This is a petition to have condemned, forfeited, and sold a five passenger, *Page 148 
1916 model, Buick automobile, under section 13 of General Act 1919, p. 13. W. Snyder is the defendant; and Sam Cohen files claim of ownership. The defendant and claimant reside in Columbus, Ga.
The defendant transported or conveyed in the automobile from a point, near the Georgia line, in Alabama to Montgomery, 50 gallons of corn whisky in five kegs of 10 gallons each for an unlawful purpose. The whisky and automobile were seized by the officers of the law and the defendant was arrested in Montgomery.
The testimony was in open court before the presiding judge. He saw the witnesses, heard them testify, could observe their demeanor, and the finding of facts by the court is equivalent to the verdict of a jury when the testimony is ore tenus. Christie v. Durden, 205 Ala. 571, 88 So. 667; Gray v. Handy,204 Ala. 559, 86 So. 548.
The evidence is in conflict as to the ownership of the automobile. There is evidence that it belonged to the claimant, and that he had no notice, actual or constructive, that it would be used for transporting or conveying whisky in Alabama for an unlawful purpose. There are strong and pointed facts and circumstances indicating that the automobile was the property of the defendant. The trial court held: "That the claim of ownership filed by Sam Cohen is not sustained by the evidence."
There was sufficient evidence to support this finding of fact by the court. We cannot declare from the record that the trial court was clearly wrong. After reading the testimony, we are convinced that the conclusion of the court is correct, and its decree, condemning the automobile, ordering it forfeited to the state and sold, will be affirmed. Gen. Acts 1919, p. 13, sec. 13.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.